                                                                            0005-33-EPIE33-00107965-212157
                Case 19-11112            Doc 31      Filed 06/06/19 Entered 06/06/19 09:27:51                     Desc        Page 1
                              UNITED STATES                   BANKRUPTCY
                                                                  of 2          COURT
                                                    DISTRICT OF MASSACHUSETTS
                                                         BOSTON DIVISION

In re: ROBERT T COLE                                                                                     Case No.: 19-11112-FJB

                Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Carolyn A. Bankowski, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to
11 U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 04/03/2019.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was converted on 04/30/2019.
6) Number of months from filing or conversion to last payment: 0.
7) Number of months case was pending: 1.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: NA.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:                  $.00
       Less amount refunded to debtor:                            $.00
 NET RECEIPTS:                                                                         $.00

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                       $.00
       Court Costs:                                                                 $.00
       Trustee Expenses and Compensation:                                           $.00
       Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $.00

 Attorney fees paid and disclosed by debtor:                    $.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim              Claim        Principal           Interest
Name                                        Class             Scheduled         Asserted           Allowed      Paid                Paid

BANK OF AMERICA N.A.                        Unsecured                  NA          660.23           660.23             .00                .00




Page 1 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
                                                                          0005-33-EPIE33-00107965-212157
                 Case 19-11112           Doc 31     Filed 06/06/19 Entered 06/06/19 09:27:51                   Desc         Page 2
                                UNITED STATES                BANKRUPTCY
                                                                 of 2          COURT
                                                   DISTRICT OF MASSACHUSETTS
                                                        BOSTON DIVISION

In re: ROBERT T COLE                                                                                   Case No.: 19-11112-FJB

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                    Claim              Claim            Claim         Principal           Interest
Name                                       Class            Scheduled          Asserted         Allowed       Paid                Paid

NAVIENT SOLUTION INC                       Unsecured                NA         11,318.72       11,318.72             .00                .00

 Summary of Disbursements to Creditors:                                                         Claim         Principal           Interest
                                                                                                Allowed       Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                .00            .00                .00
     Mortgage Arrearage:                                                                              .00            .00                .00
     Debt Secured by Vehicle:                                                                         .00            .00                .00
     All Other Secured:                                                                               .00            .00                .00
 TOTAL SECURED:                                                                                       .00            .00                .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00            .00                .00
     Domestic Support Ongoing:                                                                        .00            .00                .00
     All Other Priority:                                                                              .00            .00                .00
 TOTAL PRIORITY:                                                                                      .00            .00                .00

 GENERAL UNSECURED PAYMENTS:                                                                   11,978.95             .00                .00

 Disbursements:
       Expenses of Administration:                                                                   $.00
       Disbursements to Creditors:                                                                   $.00
 TOTAL DISBURSEMENTS:                                                                                                                  $.00

   12) The trustee certifies that the foregoing summary is true and complete and all administrative matters for which the trustee is
   responsible have been completed. The trustee requests that the trustee be discharged and granted such other relief as may be just
   and proper.


                  Date:     05/31/2019                                   By:   /s/Carolyn A. Bankowski
                                                                               Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                   UST Form 101-13-FR-S (9/1/2009)
